Case 19-50566      Doc 18    Filed 06/05/19     Entered 06/05/19 15:19:29         Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT

       In Re: Eric Bill Vollenweider and
                                                      )   Case No. 19-50566-JAM
       Sally Katherine Vollenweider
                        Debtor                        )   Chapter 13 Proceeding
                                                      )   June 5, 2019

                             OBJECTION TO CONFIRMATION OF PLAN

              Wells Fargo Bank, N.A., (the “Creditor”), hereby objects to confirmation of the

       Debtor's Chapter 13 Plan dated May 12, 2019 (the “Plan”), in connection with the above

       referenced matter for the following reasons:

              1. The Plan does not provide for payment of the Creditor’s pre-petition mortgage

       arrearage estimated to be $231,480.46, with an estimated total debt of $408,101.31. The

       Creditor anticipates filing its Proof of Claim on or before the bar date of July 8, 2019.

              2.      The Chapter 13 Plan is not feasible in violation of 11 U.S.C. Section 1325

       (a)(6). The $500.00 monthly plan payment is not sufficient to cure the arrearage owed to the

       Creditor over the 36 month term of the plan. In order to cure the arrearage over 36 months, a

       monthly payment of $6,430.00 is necessary. According to Schedules I and J, the Debtors’

       monthly net income is $3,163.45. Schedule J does not list any expense for mortgage

       payments.
Case 19-50566      Doc 18    Filed 06/05/19     Entered 06/05/19 15:19:29         Page 2 of 3




              3.      The Chapter 13 Plan was not filed in good faith and in violation of 11 U.S.C.

       Section 1325(a)(7).

              4.      The Chapter 13 Plan seeks to avoid the Creditor’s secured claim pursuant to 11

       U.S.C. Section 522(f) which is impermissible as the Creditor’s lien is not a judicial lien or a

       nonpossessory, nonpurchase money security interest.


                                              By /s/ Sara M. Buchanan
                                                 Sara M. Buchanan
                                                 Movant’s Attorney
                                                 Federal Bar No.ct30340
                                                 Bendett & McHugh, P.C.
                                                 270 Farmington Avenue, Suite 171
                                                 Farmington, CT 06032
                                                 Phone: (860) 677-2868
                                                 Fax: (860) 409-0626
                                                 E-Mail: BKECF@bmpc-law.com
Case 19-50566    Doc 18     Filed 06/05/19      Entered 06/05/19 15:19:29        Page 3 of 3




                                      CERTIFICATION OF SERVICE

               I hereby certify that on this 5th day of June, 2019, a copy of the foregoing was served
       to the following:


       Eric Bill Vollenweider and Sally Katherine
       Vollenweider
       Debtor
       499 Cleveland Avenue                              U.S. Trustee
       Bridgeport, CT 06604                              Office of the U.S. Trustee
       Via First Class Mail                              Via Electronic Notice of Filing

       Roberta Napolitano, Esq.
       Trustee
       Via Electronic Notice of Filing


                                             By /s/ Sara M. Buchanan
                                                 Sara M. Buchanan
                                                 Movant’s Attorney
                                                 Federal Bar No.ct30340
                                                 Bendett & McHugh, P.C.
                                                 270 Farmington Avenue, Suite 171
                                                 Farmington, CT 06032
                                                 Phone: (860) 677-2868
                                                 Fax: (860) 409-0626
                                                 E-Mail: BKECF@bmpc-law.com
